Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 05, 2019

The Court of Appeals hereby passes the following order:

A20A0025. GARLAND JONES v. GARY GOLDMAN.

      Gary Goldman filed an action for breach of contract and fraud against Garland
Jones in magistrate court. The magistrate court ruled in favor of Goldman, and Jones
appealed the decision to state court. See OCGA § 15-10-41 (b) (1). Following a bench
trial, the state court awarded Goldman the sum of $4,600. Jones filed a motion for
new trial, and following the trial court’s denial of the motion, he filed this direct
appeal. We lack jurisdiction for two reasons.
      First, an appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). Jones’ failure to do so deprives this Court of
jurisdiction over the appeal.
      Second, appeals in all actions for damages in which the judgment is $10,000.00
or less shall comply with the discretionary appeals procedure. OCGA § 5-6-35 (a) (6).
Because this suit is an action for damages and the judgment entered was less than
$10,000, a discretionary application was required for this reason as well. See
Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998).
      Because Jones did not follow the proper procedure for requesting appellate
review in this case, this appeal is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/05/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.